UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6610


STEPHANO COLOSI, JR.,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00033-JBF-TEM)


Submitted:    October 30, 2009              Decided:    November 13, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephano Colosi, Jr., Appellant Pro Se.           Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephano    Colosi,     Jr.       seeks    to     appeal      the   district

court’s orders entered on February 24, 2009, and March 20, 2009,

denying his post-judgment motions in his 28 U.S.C. § 2254 (2006)

action.     The orders are not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent   “a     substantial        showing       of     the       denial    of    a

constitutional        right.”        28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner      satisfies      this         standard       by     demonstrating             that

reasonable      jurists    would      find       that    any     assessment          of    the

constitutional     claims       by   the    district      court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude Colosi has

not made the requisite showing.

              Insofar as Colosi indicates he is also appealing the

April   24,    2008     order    denying        his   motion      to    set    aside       the

district court’s order denying his § 2254 petition, we note the

appeal is untimely.         Parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

                                            2
extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                   This

appeal period is “mandatory and jurisdictional.”                    Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on   April   24,   2008.    On    August     8,   2008,   the   district   court

reopened the appeal period and stated that “out of an abundance

of caution, the petitioner is ADVISED that he may appeal from

the final Order denying his Rule 60(b) motion by forwarding a

written notice of appeal to the Clerk” within thirty days of the

date of the order.          Colosi did not file a notice of appeal

within thirty days of the August 8, 2008 order.                     Rather, he

filed within ten days, motions under Rules 52 and 60 of the

Federal Rules of Civil Procedure.             While those motions delayed

the start of the appeal period from the August 8, 2008 order

until the motions were disposed, the motions did not have the

same effect upon the April 24, 2008 order because the motions

were filed beyond the ten-day period as to that order.                See Fed.

R. Civ. P. 4(a)(4).         Because Colosi failed to file a timely

notice of appeal from the April 24, 2008 order, we do not have

jurisdiction to review that order.

             Accordingly,   we    deny   a   certificate    of   appealability

and dismiss the appeal.          We dispense with oral argument because

                                         3
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4